Order entered December 14, 1966, unanimously reversed, on the law and on the facts, and the petition dismissed, with $50 costs and disbursements to the appellants. Matter of Donohue v. Cornelius (17 N Y 2d 390) makes clear that petitioner was not a party aggrieved and had no standing to maintain this article 78 proceeding. Since petitioner never had standing to sue, he may not invoke the doctrine (see Matter of Adirondack League Club v. Board of Black Riv. Regulating Dist., 301 N. Y. 219, 222, 223) that permits *915a court in appropriate circumstances to determine questions arising in properly instituted proceedings which, subsequently become moot between the parties. Accordingly we do not pass on the merits of the petition. Concur — Botein, P. J., Steuer, Capozzoli, Tilzer and Witmer, JJ.